Supreme Court

                                                         No. 2018-33-Appeal.
                                                         (NC 09-142)


      Karen F. Carroll                   :

              v.                         :

    Lisa Rodriques et al.                :

                                     ORDER

The Court being evenly divided, the judgment of the Superior Court is affirmed.

Chief Justice Suttell did not participate.



Entered as an Order of this Court this _______
                                        28th day of February, 2020.

                                             By Order,



                                             ____________________________
                                                         /s/

                                                         Clerk
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                        SUPREME COURT – CLERK’S OFFICE

                                 ORDER COVER SHEET

Title of Case                        Karen F. Carroll v. Lisa Rodriques et al.
                                     No. 2018-33-Appeal.
Case Number
                                     (NC 09-142)
                                     February 28, 2020
Date Order Filed

Justices                             Goldberg, Flaherty, Robinson, and Indeglia, JJ.
                                     Newport County Superior Court
Source of Appeal
                                     Associate Justice Brian Van Couyghen
Judicial Officer From Lower Court
                                     For Plaintiff:

                                     Christopher A. Anderson, Esq.
                                     For Defendant:
Attorney(s) on Appeal
                                     Lauren E. Jones, Esq.
                                     Evan S. Leviss, Esq.
                                     Robert S. Thurston, Esq.




SU-CMS-02B (revised November 2016)